DETAILED ACTION

            The previous office action (Non-Final Rejection) dated on July 21, 2021 has been vacated. The Non-Final Rejection has been corrected by withdrawing the 101 rejection and adding an objection on claims 16 and 19.

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

          Claims 2, 16 – 17, 19 and 21 are objected to because of the following informalities:  

          In claim 2, “…one or more new configurations for one or more holographic beamforming antennas;” should be corrected to “…one or more new configurations for the one or more holographic beamforming antennas;”. Appropriate correction is required. The same correction should be applied to claims 17 and 21.

          In claim 16, “wherein the determining is determining according to a machine…” in line 1 should be corrected to “wherein the determining is based on a machine…”. Appropriate correction is required. The same correction should be applied to claim 19.

Double Patenting

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

             Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7 and 9 – 20 of U.S. Patent No. 17/177,131. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Re claim 2,
Claim 1 of U.S. Patent No. 17/177,131 recites of a method, comprising: detecting an issue in providing wireless communication by one or more holographic beamforming antennas; determining one or more new configurations for one or more holographic beamforming antennas to provide a remediation to compensate for the wireless 
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

Re claim 3,
Claim 2 of U.S. Patent No. 17/177,131 recites of wherein the detected issue is a load balancing issue.

Re claim 4,
Claim 3 of U.S. Patent No. 17/177,131 recites of wherein the one or more new configurations include a configuration that moves an overload of wireless devices serviced by an overloaded holographic beamforming antenna to one or more holographic beamforming antennas that are not overloaded.



Claim 4 of U.S. Patent No. 17/177,131 recites of wherein the one or more configurations include a configuration proportionally balancing a load between two or more of the holographic beamforming antennas according to load capabilities of the holographic beamforming antennas.

Re claim 6,
Claim 5 of U.S. Patent No. 17/177,131 recites of wherein the proportionally balancing includes considering amounts of data communicated by each wireless device serviced by the one or more holographic beamforming antennas.

Re claim 7,
Claim 1 of U.S. Patent No. 17/177,131 recites of wherein the detected issue is a wireless communications interference issue.

Re claim 8,
Claim 7 of U.S. Patent No. 17/177,131 recites of wherein the one or new configurations include a configuration providing a null or zero in a waveform for a selected holographic beamforming antenna to avoid a physical location of a wireless signal interference source.




Claim 1 of U.S. Patent No. 17/177,131 recites of wherein the one or new configurations include one or more changes to waveforms to mitigate interference.

Re claim 10,
Claim 9 of U.S. Patent No. 17/177,131 recites of wherein the wireless communications interference issue is an intermittent, temporary, or permanent interference issue.

Re claim 11,
Claim 10 of U.S. Patent No. 17/177,131 recites of wherein the detected issue is a presence of one or more physical obstructions that block or degrade the quality of wireless communication.

Re claim 12,
Claim 11 of U.S. Patent No. 17/177,131 recites of wherein the one or more physical obstructions include a building or tree.

Re claim 13,
Claim 12 of U.S. Patent No. 17/177,131 recites of wherein the one or more physical obstructions include bird defecations on one or more surfaces of the holographic beamforming antennas.


Claim 13 of U.S. Patent No. 17/177,131 recites of further comprising: reporting the detecting of the issue and the remediation thereof.

Re claim 15,
Claim 14 of U.S. Patent No. 17/177,131 recites of further comprising: creating a recommendation to correct the issue so that the remediation is no longer needed.

Re claim 16,
Claim 15 of U.S. Patent No. 17/177,131 recites of wherein the determining is determining according to a machine learning model.

Re claim 17,
Claim 16 of U.S. Patent No. 17/177,131 recites of network computer system, comprising: a memory for storing instructions; and one or more processors configured to execute the instructions to perform actions, including: detecting an issue in providing wireless communication by one or more holographic beamforming antennas; determining one or more new configurations for one or more holographic beamforming antennas to provide a remediation to compensate for the wireless communications issue; and downloading the one or more new configurations to the one or more holographic beamforming antennas.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the 

Re claim 18,
Claim 17 of U.S. Patent No. 17/177,131 recites of wherein the detected issue is a load balancing issue, a wireless communications interference issue, or a presence of one or more physical obstructions that block or degrade the quality of wireless communication.

Re claim 19,
Claim 18 of U.S. Patent No. 17/177,131 recites of wherein the determining is determining according to a machine learning model.

Re claim 20,
Claim 19 of U.S. Patent No. 17/177,131 recites of wherein the network computer system is a cloud computing system.




Claim 20 of U.S. Patent No. 17/177,131 recites of computer-readable non-transitory media that includes instructions for a network computer system to perform actions, including: detecting an issue in providing wireless communication by one or more holographic beamforming antennas; determining one or more new configurations for one or more holographic beamforming antennas to provide a remediation to compensate for the wireless communications issue; and downloading the one or more new configurations to the one or more holographic beamforming antennas.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 2 – 7, 14, 17 – 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang (US 2013/0324076) in view of Black et al (US 2016/0373181) and further in view of Rhodes et al (US 2004/0038714).

            Re claims 2, 17 and 21, Harrang teaches of a method, system and computer readable medium (Paragraph 0004), the method comprising: detecting an issue in 
              Black teaches of antennas being holographic beamforming antennas (Paragraphs 0015 – 0020).
            Rhodes teaches of downloading one or more configurations to the one or more antennas (Paragraph 0126).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have antennas be holographic beamforming antennas to enhance link margin and for additional capacity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have downloaded the one or more new configurations to the one or more antennas so as to have the software configure the antennas for improved reliability and efficiency. 



            Re claim 4, Harrang teaches of wherein the one or more new configurations include a configuration that moves an overload of wireless devices serviced by an overloaded holographic beamforming antenna to one or more holographic beamforming antennas that are not overloaded (Paragraph 0075 and Fig.9).

            Re claim 5, Harrang teaches of wherein the one or more configurations include a configuration proportionally balancing a load between two or more of the holographic beamforming antennas according to load capabilities of the holographic beamforming antennas (Paragraph 0075 and Fig.9).

            Re claim 6, Harrang teaches of wherein the proportionally balancing includes considering amounts of data communicated by each wireless device serviced by the one or more holographic beamforming antennas (amount of data, capacity, Paragraph 0093).

            Re claim 7, Harrang teaches of wherein the detected issue is a wireless communications interference issue (interference, Paragraph 0055).

            Re claim 14, Harrang teaches of further comprising: reporting the detecting of the issue and the remediation thereof (#206, #208, Fig.2).

.

             Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black and Rhodes in view of Chawgo et al (US 2017/0194704).

              Re claim 8, Harrang, Black and Rhodes teach all the limitations of claim 7 except of wherein the one or new configurations include a configuration providing a null or zero in a waveform for a selected holographic beamforming antenna to avoid a physical location of a wireless signal interference source.
              Chawgo teaches of providing a null or zero in a waveform for a selected holographic beamforming antenna to avoid a physical location of a wireless signal interference source (Paragraphs 0087 – 0090 and 0124).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a null or zero in a waveform for a selected antenna for reduction or elimination of signal interference.

             Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black and Rhodes in view of Hulkkonen et al (US 2004/0229651).

Re claim 9, Harrang, Black and Rhodes teach all the limitations of claim 7 as well as Harrang teaches of wherein the one or new configurations include one or more changes to waveforms (down-tilting, Paragraph 0068). Harrang, Black and Rhodes do not specifically teach of wherein the one or new configurations include one or more changes to waveforms to mitigate interference.
            Hulkkonen teaches of one or new configurations include one or more changes to waveforms to mitigate interference (down-tilting, interference suppression, Paragraphs 0049, 0060 and 0080, Fig.5).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or new configurations include one or more changes to waveforms to mitigate interference for improved communication.

            Re claim 10, Harrang, Black and Rhodes teach all the limitations of claim 7 as well as Harrang teaches of wherein the wireless communications interference issue is an intermittent, temporary, or permanent interference issue (interference, Paragraph 0055, Interference may be one of being intermittent, temporary, or permanent).

             Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black and Rhodes in view of Bengtsson et al (US 2020/0205012).

            Re claim 11, Harrang, Black and Rhodes teach all the limitations of claim 2 except of wherein the detected issue is a presence of one or more physical obstructions that block or degrade the quality of wireless communication.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have considered a detected issue to be a presence of one or more physical obstructions that block or degrade the quality of wireless communication for optimum antenna configuration.

             Re claim 12, Harrang, Black, Rhodes and Bengtsson teach all the limitations of claim 11 as well as  Bengtsson  teaches of wherein the one or more physical obstructions include a building or tree (building, tree, Paragraph 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have considered the one or more physical obstructions to include a building or tree for optimum antenna configuration.

             Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black, Rhodes and Bengtsson in view of Adams (US 2018/0368389).

             Re claim 13, Harrang, Black, Rhodes and Bengtsson teach all the limitations of claim 11 except of wherein the one or more physical obstructions include bird defecations on one or more surfaces of the holographic beamforming antennas.
             Adams teaches of one or more physical obstructions include bird defecations on one or more surfaces of the holographic beamforming antennas (Paragraph 0004).
.

             Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black and Rhodes in view of Harrang et al (US 2013/0303145) (Harrang (2)).

              Re claim 15, Harrang, Black and Rhodes teach all the limitations of claim 2 except of further comprising: creating a recommendation to correct the issue so that the remediation is no longer needed.
             Harrang(2) teaches of creating a recommendation to correct the issue (human intervention, Paragraph 0063) so that the remediation is no longer needed (automatic adjustment not performed, Paragraph 0063).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created a recommendation to correct the issue so that the remediation is no longer needed so as to manually control the adjustments.

             Claims 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang, Black and Rhodes in view of Reider et al (US 2020/0186227).


             Reider teaches of determining an antenna configuration according to a machine learning model (Paragraph 0007).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a machine learning model to enhance performance of radio access network functions.

              Re claim 20, Harrang, Black and Rhodes teach all the limitations of claim 17 except of wherein the network computer system is a cloud computing system.
            Reider teaches of wherein the network computer system is a cloud computing system (Paragraphs 0001 and 0013).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the network computer system be a cloud computing system for the availability of more compute resources.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633